ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
EFS Ebrex Sarl                                ) ASBCA No. 63277
                                              )
Under Contract No. SPE300-18-D-4038           )

APPEARANCES FOR THE APPELLANT:                   John R. Prairie, Esq.
                                                 J. Ryan Frazee, Esq.
                                                  Wiley Rein LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Daniel K. Poling, Esq.
                                                  DLA Chief Trial Attorney
                                                 Kelly L. Diaz-Albertini, Esq.
                                                 Lindsay A. Salamon, Esq.
                                                 Stacey E. Hirsch, Esq.
                                                 Ryan P. Hallisey, Esq.
                                                  Trial Attorneys
                                                  DLA Troop Support
                                                  Philadelphia, PA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 1, 2022



                                           BRIAN S. SMITH
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 63277, Appeal of EFS
Ebrex Sarl, rendered in conformance with the Board’s Charter.

      Dated: September 1, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2